Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 1,12 is/are objected to because of the following informalities:  
“a convex image-side” should be “and a convex image-side”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2,4,6-10,12-13,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 20190369361).

    PNG
    media_image1.png
    645
    423
    media_image1.png
    Greyscale

Regarding claim 1, Yoo teaches (Fig. 37, Tables 37,51-52, +-+--+-, Example 19, also Fig. 3, Table 3, Example 2, data below for Example 19 unless noted) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a first lens having positive refractive power;
a second lens having negative refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power with a convex object-side surface;
a sixth lens having positive refractive power with a convex object-side surface a convex image-side surface; and
a seventh lens having negative refractive power,
wherein ImgH/(TTL/ImgH) (3.2),
where TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly.

Yoo does not teach ImgH/(TTL/ImgH)>5.0 mm.
Absent any showing of criticality and/or unpredictability, having ImgH/(TTL/ImgH)>5.0 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired size of the assembly by scaling up the assembly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yoo by having ImgH/(TTL/ImgH)>5.0 mm for the purposes of desired size of the assembly by scaling up the assembly.
 
Regarding claim 2, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 0.3<f1/(R1+R2)<1.1 (4.929/8.11), 
where f1 is an effective focal length of the first lens, R1 is a radius of curvature of the object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens.

Regarding claim 4, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 0.3<R11/R10<1.0 (Table 3: 3.6/7.2), 
where R11 is a radius of curvature of the object-side surface of the sixth lens, and R10 is a radius of curvature of an image-side surface of the fifth lens.

Regarding claim 6, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 40°<Semi-FOV<45° (42.37), 
where Semi-FOV is half of a maximal field-of-view of the optical imaging lens assembly.

Regarding claim 7, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 0.3<f/(R3+R4)<1.0 (4.589/8.92), 
where f is a total effective focal length of the optical imaging lens assembly, R3 is a radius of curvature of an object-side surface of the second lens, and R4 is a radius of curvature of an image-side surface of the second lens.

Regarding claim 8, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 0.8<f123/f<1.3 (5.51/4.589=1.2), 
where f123 is a combined focal length of the first lens, the second lens and the third lens, and f is a total effective focal length of the optical imaging lens assembly.

Regarding claim 9, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 0.8<SAG72/SAG62<1.5 (Fig. 37, ~1), 
where SAG72 is an on-axis distance from an intersection of an image-side surface of the seventh lens and the optical axis to a vertex of an effective radius of the image-side surface of the seventh lens, and SAG62 is an on-axis distance from an intersection of the image-side surface of the sixth lens and the optical axis to a vertex of an effective radius of the image-side surface of the sixth lens.

Regarding claim 10, Yoo further teaches The optical imaging lens assembly according to claim 1, wherein 1.6<|SAG51+SAG52|/CT5<2.6 (Fig. 3: ~2), 
where SAG51 is an on-axis distance from an intersection of the object-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the object-side surface of the fifth lens, SAG52 is an on-axis distance from an intersection of an image-side surface of the fifth lens and the optical axis to a vertex of an effective radius of the image-side surface of the fifth lens, and CT5 is a center thickness of the fifth lens along the optical axis.

Regarding claims 12-13, 16-19, mutatis mutandis, the modified Yoo teaches all the limitations as stated in claims 1-2, 6-8, 10 rejections above (for claim 12, the modified Yoo teaches the inequalities by scaling up the assembly).

Claim(s) 1,3,5,12,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20200393654).

    PNG
    media_image2.png
    747
    528
    media_image2.png
    Greyscale

Regarding claim 1, Shin teaches (Fig. 7, Tables 7,13-14, +-+--+-, Example 4) An optical imaging lens assembly, sequentially from an object side to an image side of the optical imaging lens assembly along an optical axis, comprising: 
a first lens having positive refractive power;
a second lens having negative refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power with a convex object-side surface;
a sixth lens having positive refractive power with a convex object-side surface (at center) a convex image-side surface (near the edge); and
a seventh lens having negative refractive power,
wherein ImgH/(TTL/ImgH) (36/7.8),
where TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly, and ImgH is half of a diagonal length of an effective pixel area on the imaging plane of the optical imaging lens assembly.

Shin does not teach ImgH/(TTL/ImgH)>5.0 mm.
Absent any showing of criticality and/or unpredictability, having ImgH/(TTL/ImgH)>5.0 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of desired size of the assembly by scaling up the assembly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shin by having ImgH/(TTL/ImgH)>5.0 mm for the purposes of desired size of the assembly by scaling up the assembly.
 
Regarding claim 3, Shin further teaches The optical imaging lens assembly according to claim 1, wherein 0.2<(f6+f7)/f<0.7 (0.36), 
where f is a total effective focal length of the optical imaging lens assembly, f6 is an effective focal length of the sixth lens, and f7 is an effective focal length of the seventh lens.

Regarding claim 5, Shin further teaches The optical imaging lens assembly according to claim 1, wherein 1.7<(T56+CT6+T67+CT7)/TTL*5<2.2 (2.758/7.83=1.76), 
where T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis, CT6 is a center thickness of the sixth lens along the optical axis, T67 is a spaced interval between the sixth lens and the seventh lens along the optical axis, CT7 is a center thickness of the seventh lens along the optical axis, and TTL is the distance along the optical axis from the object-side surface of the first lens to the imaging plane of the optical imaging lens assembly.

Regarding claims 12,14-15, mutatis mutandis, the modified Shin teaches all the limitations as stated in claims 1,3,5, rejections above (for claim 12, the modified Shin teaches the inequalities by scaling up the assembly).

Allowable Subject Matter
Claim(s) 11,20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 11,20, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical imaging lens assembly including “2.3<(DT41+DT51+DT61+DT71)/(DT11+DT21+DT31)<2.8”, along with the other claimed limitations of each claim.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234